     Case 8:19-cr-00061-JVS Document 800 Filed 09/01/21 Page 1 of 2 Page ID #:17632




 1   Michael John Avenatti (Pro Se)
 2   H. Dean Steward, SBN 85317
     17 Corporate Plaza, Suite 254
 3   Newport Beach, California 92660
     Tel (949) 481-4900
 4   Fax (949) 497-6753
 5   Advisory Counsel for Defendant
     MICHAEL JOHN AVENATTI
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                     SA CR No. 19-061-JVS
11                Plaintiff,                        STIPULATION AS TO BRIEFING
12                       v.                         SCHEDULE FOR DEFENDANT’S
                                                    MOTION FOR DISMISSAL DUE TO
13    MICHAEL JOHN AVENATTI,                        DOUBLE JEOPARDY AND ALLEGED
14                Defendant.                        GOVERNMENT MISCONDUCT
15
16
17
           Defendant MICHAEL JOHN AVENATTI (“Mr. Avenatti”) by and through his
18
     advisory counsel of record, H. Dean Steward, as well as Plaintiff UNITED STATES OF
19
     AMERICA, by and through its counsel of record, the Acting United States Attorney for
20
     the Central District of California and Assistant United States Attorneys Brett A. Sagel
21
     and Alexander C.K. Wyman hereby stipulate as follows:
22
23
        1. On August 24, 2021, the Court granted the defendant’s request for a new trial
24
           pursuant to Defendant’ Motion to Dismiss or, in the Alternative, Motion for
25
           Mistrial, due to the Government’s (1) Failure to Produce Information as Required
26
           by Rule 16, Brady, and Giglio, and (2) Contempt of this Court’s January 25, 2021
27
           Order [Dkt. 706].
28
     Case 8:19-cr-00061-JVS Document 800 Filed 09/01/21 Page 2 of 2 Page ID #:17633




 1      2. At the defendant’s request, the Court has agreed to afford the defendant the
 2         opportunity to present the Court with a motion arguing that the mistrial and the
 3         government’s associated conduct as alleged by the defendant should result in the
 4         government being precluded from re-trying the defendant.
 5
 6      3. Defendant shall file his opening brief by September 17, 2021; the government
 7         shall file its opposition by September 24, 2021; and the defendant shall file his
 8         reply brief by September 29, 2021. The defendant and the government further
 9         respectfully request that the hearing on the motion be held on October 4, 2021,
10         provided this date is acceptable to the Court.
11
12      4. The above briefing schedule is contingent on the agreement that the Privilege
13         Review Team provides defendant with the additional Tabs data by September 3,
14         2021. If defendant has not received the data by September 3, 2021, defendant
15         reserves the right to seek a modification of the schedule set forth herein.
16
17
18
     Dated: September 1, 2021                               /s/ Michael John Avenatti
                                                            ___________________________
19                                                          MICHAEL JOHN AVENATTI
20                                                          Defendant

21
     Dated: September 1, 2021                               /s/ Brett Sagel
22
                                                            ___________________________
23
                                                            BRETT SAGEL
24                                                          ALEXANDER C.K. WYMAN
25                                                          Assistant United States Attorneys
                                                            Attorneys for Plaintiff
26                                                          UNITED STATES OF AMERICA
27
                                                  2
28
